
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


EXECUTIVE EMPLOYMENT AGREEMENT


        This Executive Employment Agreement (this "Agreement"), dated as of the
12th day of September, 2002, between Paul-Son Gaming Corporation, a Nevada
corporation (together with its successors or assigns as permitted under this
agreement, the "Company"), and Eric P. Endy (the "Executive").

        The Company desires to employ the Executive and enter into this
Agreement embodying the terms of such employment, and the Executive desires to
enter into this Agreement and to accept such employment.

        In consideration of the mutual covenants and for other good and valuable
consideration, the Company and the Executive (individually a "Party" and
together the "Parties") agree as follows:

1.DEFINITIONS

        (a)  "Affiliate" shall mean an entity controlling, controlled by or
under common control with another entity. "Control"shall mean possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of voting
securities, contract or otherwise.

        (b)  "Base Salary" shall mean the salary provided for in Section 4 below
subject to such increases as may be made from time to time.

        (c)  "Board" shall mean the Board of Directors of the Company.

        (d)  "Business Day" shall mean any day other than a weekend, a federal
or state holiday or a vacation day for the Executive.

        (e)  "Cause" shall mean:

        (i)    Executive's conviction of a felony by a criminal court of
competent jurisdiction or any other criminal conviction of Executive for
embezzlement, fraud, misappropriation of funds, or any crime involving moral
turpitude against the Company that materially adversely affects the Company;

        (ii)  (A) the engagement by the Executive in gross misconduct; or

        (B)  the Executive's continued failure to substantially perform the
Executive's obligations as a Director of the Company; or

        (C)  the Executive's continued failure to substantially perform the
Executive's obligations set forth in this Agreement as Executive Vice President
of the Company, where the Executive has failed to substantially cure such
misconduct or failure within the shorter of twenty (20) business days or thirty
(30) calendar days of written notice to Executive by the Company specifying the
facts constituting such misconduct or failure, provided that Executive shall be
entitled to only one (1) such notice under each clause of Section 1(e)(ii);

        (iii)  breach by Executive of Section 10 or 11 of this Agreement;

        (iv)  material breach of any other provision of this Agreement, if such
breach is not cured within the shorter of twenty (20) business days or thirty
(30) calendar days following receipt by Executive of written notice by the
Company specifying the facts constituting and relating to the breach, provided
that Executive shall be entitled to only one (1) such notice; or

        (v)  loss of Executive's gaming license issued by any governmental
entity having jurisdiction over gaming or denial of the issuance of a gaming
license to be issued by any governmental entity having jurisdiction over gaming.

        (f)    "Change in Control" shall mean the occurrence of any one of the
following events:

        (i)    any "person" (as that term is used in Section 13(d) and 14(d) of
the Securities and Exchange Act of 1934, as amended (the "Exchange Act")), other
than an employee benefit plan of the Company, or a trustee or other of their
affiliates, the Endy Family Trust or the former stockholders of Bourgogne &
Grasset ("B&G"), becomes the "beneficial owner" (as defined in

--------------------------------------------------------------------------------

Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50.1% or more of the combined voting power of the Company's
outstanding securities ordinarily having the right to vote at the election of
directors; or

        (ii)  individuals who constitute the Board of Directors on the date
hereof (the "Incumbent Board") cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by at least a majority of the directors
comprising the Incumbent Board, or whose nomination or election was approved by
a majority of the Board of Directors serving under an Incumbent Board, shall be,
for purposes of this clause (ii), considered as if he or she were a member of
the Incumbent Board; or

        (iii)  the merger, consolidation or sale of all or substantially all the
assets of the Company occurs where the other party to such transaction is not an
Affiliate of the Endy Family Trust, or any former stockholder of B&G.

        (g)  "Common Stock" shall mean the common stock, $.01 par value, of the
Company.

        (h)  "Confidential Information" shall mean information in whatever form,
including, without limitation, information that is written, electronically
stored, orally transmitted, or memorized, that is material, non-public
information, or a trade secret as defined by Nevada Revised Statutes 600A.010
et. seq. and that is created, discovered, developed, or otherwise becomes known
to the Company, or in which property rights are held, assigned to, or otherwise
acquired by or conveyed to the Company, including, without limitation, any idea,
knowledge, know-how, process, system, method, technique, research and
development, technology, software, technical information, trade secret,
trademark, copyrighted material, reports, records, documentation, data, customer
or supplier lists, tax or financial information, business or marketing plan,
strategy, or forecast. Confidential information does not include information
that is or becomes generally known within the Company's industry through no act
or omission by the Executive; provided, however, that the compilation,
manipulation, or other exploitation of generally known information may
constitute Confidential Information.

        (i)    "Constructive Termination Without Cause" shall mean that, without
the Executive's prior written consent, one or more of the following events
occurs:

        (a)  the Executive is removed from the position of Executive Vice
President for any reason other than the termination of employment for Cause,
Disability or death;

        (b)  the assignment to Executive of duties incommensurate with his
status as Executive Vice President;

        (c)  the Executive's Base Salary as provided for in Section 4 below is
decreased or benefits under any employee benefit plan or program of the Company
is or are reduced, except pursuant to change in such plan or program affecting
all employees of the Company;

        (d)  the Executive's principal office is relocated outside of the Las
Vegas, Nevada metropolitan area;

        (e)  the Company fails to obtain a written agreement from any successors
of the Company to assume and perform this Agreement;

        (f)    the Executive is not reelected to the Board of Directors during
the Term of Employment; or

        (g)  there is a Change of Control and Executive's employment is
terminated for any reason other than Cause, Disability or death within ninety
(90) days thereafter.

        (j)    "Disability" shall mean the Executive's inability, for a period
of six consecutive months, to render substantially the services provided for in
Section 3(a) below by reason of mental or physical disability, whether resulting
from illness, accident or otherwise.

        (k)  "Term of Employment" shall mean the five-year period specified in
Section 2 below.

2

--------------------------------------------------------------------------------


2.TERM OF EMPLOYMENT

        (a)  The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company, in the position and with the duties and
responsibilities as set forth in Section 3 below for the Term of Employment,
subject to the terms and conditions of the Agreement.

        (b)  The Term of Employment shall be for a period of five years
commencing on September 12, 2002, and, unless sooner terminated as provided in
Section 10, terminating at 11:59 p.m. (P.D.T.) on September 12, 2007.

3.POSITION, DUTIES AND AUTHORITIES

        (a)  During the Term of Employment and subject to the customary,
reasonable policies and directives established by the President, the Executive
shall be employed as full-time Executive Vice President, with the duties,
responsibilities and authorities commensurate with such title as may be assigned
from time to time by the President, subject to material changes in the
Executive's responsibilities being approved by the Board of Directors of the
Company. The Executive shall report to and be under the reasonable direction and
control of the President of the Company.

        (b)  The Executive is permitted to engage in charitable and community
affairs, managing personal investments and serving as a member of boards of
directors of industry associations or non-profit or for profit organizations so
long as such activities do not materially interfere, in the reasonable opinion
of the President, with the Executive carrying out his duties and
responsibilities under this Agreement. Prior to the date hereof, the Executive
has disclosed to the Company in writing his current involvement in such entities
or organizations. Not less often than on January 1 of each year, the Executive
shall disclose in writing to the President of the Company any changes to the
information with respect to involvement in such entities or organizations.

4.BASE SALARY

        During the Term of Employment, the Executive shall be paid by the
Company a Base Salary payable no less frequently than in equal bi-weekly
installments at an annualized rate of $200,000; subject to increase as may be
determined by the Company within its sole discretion and as set forth below.

5.PERFORMANCE BONUS

        The Executive shall be eligible to participate in whatever performance
bonus plans or programs available to other senior level executives in the
Company performing functions and duties similar to Executive, provided that any
award of bonus to the Executive shall be in the sole discretion of the Board of
Directors of the Company.

6.STOCK OPTIONS

        The Executive shall be eligible to participate in any stock option
plan(s) available to senior level executives of the Company performing functions
and duties similar to the Executive. Any award of stock options shall be in the
sole discretion of the Board of Directors or the Compensation Committee of the
Board. The terms of any stock options offered to the Executive shall be as
provided in the Company's Stock Option Plan presently, Paul-Son Gaming
Corporation 1994 Long Term Incentive Plan, or any successor(s) thereof.

7.EMPLOYEE BENEFIT PROGRAMS

        (a)  During the Term of Employment, the Executive and his dependents
shall be entitled to participate in whatever employee benefit plans the Company
provides to its employees generally, such as medical, surgical, hospitalization,
dental and visual insurance coverage. For such coverage, the Company shall pay
the entire premium for Executive and one-half the premium for Executive's
dependents. Company will pay all costs and expenses for these insurance
program(s) or plan(s).

        (b)  During the Term of Employment, the Executive shall be entitled to
participate in all employee incentive and benefit programs of the Company now or
hereafter made available to the Company's senior executives or salaried
employees generally, as such programs may be in effect from time-to-time,

3

--------------------------------------------------------------------------------


including, without limitation, pension and other retirement plans,
profit-sharing plans, group life insurance, accidental death and dismemberment
insurance, hospitalization, surgical, major medical and dental coverage, sick
leave (including salary continuation arrangements), long-term disability,
holidays and vacations.

        (c)  During the Term of Employment, the Company shall continue to
provide the Executive, subject to insurability as a normal risk and at standard
rates, with its current term life insurance coverage in an amount not less than
$1,000,000. To the extent available, the Executive shall be provided an
opportunity to purchase additional life insurance, at the Executive's own
expenses. To the extent possible, the amount of life insurance described in the
first two sentences of this Section 7(c) shall be provided by an individual
policy that gives the Executive the right to assume the policy in the event of
termination of employment.

        (d)  During the Term of Employment, the Executive shall be entitled to
two weeks paid vacation per calendar year in accordance with the Company
vacation policy as in effect from time to time.

8.BUSINESS EXPENSE REIMBURSEMENT AND PERQUISITES

        (a)  During the Term of Employment, the Executive shall be entitled to
receive reimbursement by the Company, upon submission of adequate documentation,
for all reasonable out-of-pocket expenses incurred by the Executive in
accordance with the Company's policies in performing services under this
Agreement.

        (b)  During the Term of Employment, the Executive shall be entitled to
the use of an automobile and reimbursement for all operating expenses associated
therewith, including, without limitation, collision and liability insurance. The
Executive shall be entitled to a monthly car allowance in an amount not to
exceed $500.00.

        (c)  During the Term of Employment, the Executive shall be entitled to
all other perquisites and benefits provided generally to other senior level
executives of the Company.

9.DEFERRED COMPENSATION

        If the Company adopts a compensation deferral program, the Executive
shall be entitled to defer up to 25% of the Executive's Base Salary for each
calendar year pursuant to such program.

10.TERMINATION OF EMPLOYMENT

        (a)  Termination Due to Death or Disability.    In the event of the
cessation of the Executive's employment under this Agreement due to death or
Disability, the Executive or the Executive's legal representatives, as the case
may be, shall be entitled to:

        (i)    (A) in the case of death, continued Base Salary and benefits
under Section 6 (a) at the rate in effect at the time of death through the date
of death, or (B) in the case of Disability, the disability benefits available
under any disability insurance provided by the Company; (ii) any performance or
other bonus, if any, earned under Section 5 hereof for a fiscal period already
completed but not yet paid; (iii) reimbursement for expenses incurred but not
yet reimbursed by the Company;

        (iv)  any deferred compensation, including any interest accrued on such
deferred amounts; and

        (iv)  any other compensation and benefits to which the Executive or
legal representatives may be entitled under applicable plans, programs and
agreements of the Company.

        (b)  Termination by the Company for Cause.    The Board of Directors of
the Company may elect to give the Executive written notice of its intention to
terminate for Cause, specifying in such notice the event forming the basis for
Cause. Subject only to any notice provided for in Section 1(e), termination
shall be effective immediately upon delivery of notice hereunder. In the event
of the Executive's

4

--------------------------------------------------------------------------------

employment is terminated by the Board of Directors of the Company for Cause, the
Executive shall be entitled to:

        (i)    Base Salary at the rate in effect at the time of termination
through the date of termination of employment;

        (ii)  reimbursement for expenses incurred but not yet reimbursed by the
Company;

        (iii)  any deferred compensation, including any interest accrued on such
deferred amounts; and

        (iv)  any other compensation and benefits to which the Executive may be
entitled under applicable plans, programs and agreements of the Company.

        (c)  Termination Without Cause or Constructive Termination Without
Cause.    In the event the Executive's employment is terminated by the Board of
Directors of the Company without Cause (which shall not include a termination
pursuant to Section 9(a)) or in the event of a Constructive Termination Without
Cause, the Executive shall be entitled to:

        (i)    the Base Salary payable in bi-weekly installments for the
remainder of the Term of Employment (the "Base Salary Termination Payment");

        (ii)  any performance or other bonus, if any, earned under Section 5
hereof for a fiscal period already completed but not yet paid;

        (iii)  reimbursement for expenses incurred but not yet reimbursed by the
Company;

        (iv)  any deferred compensation, including any interest accrued on such
deferred amounts; and

        (v)  any other compensation and benefits to which the Executive may be
entitled under applicable plans, programs and agreements of the Company.

Termination Without Cause shall be effective immediately, unless a later date is
stated, upon delivery of a written notice of such termination from the Company
to the Executive. In the event the Executive elects to resign based upon a
Constructive Termination Without Cause, the Executive shall give written notice
thereof to the Company and state therein the effective date of such resignation
which shall not be later than five (5) Business Days from the date of the
written notice.

        (d)  Voluntary Termination.    A "Voluntary Termination" shall mean a
termination of employment by the Executive on his own initiative other than a
termination under Section 9(a) or 9(c). In the event of a Voluntary Termination,
the Executive shall be entitled to:

        (i)    Base Salary at the rate in effect at the time of termination
through the date of termination of employment;

        (ii)  reimbursement for expenses incurred but not yet reimbursed by the
Company;

        (iii)  any deferred compensation, including any interest accrued on such
deferred amounts; and

        (iv)  any other compensation and benefits to which the Executive may be
entitled under applicable plans, programs and agreements of the Company.

A Voluntary Termination shall be effective upon the expiration of ten (10) days
after written notice is delivered to the Company, unless another period of time
is agreed to in writing by the Parties.

        (e)  No Mitigation; No Offset.    In the event of any termination of the
Executive's employment under the Agreement, the Executive shall be under no
obligation to seek other employment, and there shall be no offset against
amounts due the Executive under the Agreement on account of any remuneration
attributable to any subsequent employment that the Executive may obtain.

11.COVENANT NOT TO COMPETE

        (a)  During the Term of Employment and the one (1) year period following
the termination thereof, the Executive shall not, without the prior written
consent of the Company, directly or indirectly, for any reason, engage in, or
assist, or have any interest in, including, without limitation, as a principal,
consultant, employee, owner, shareholder, director, officer, partner, member,
advisor, agent,

5

--------------------------------------------------------------------------------


or financier, in any entity that engages in Restricted Activities (as defined
herein) in the United States or in any other country in which the Company is
conducting business at the time of termination of the Executive's employment
with the Company (the "Restricted Areas") or render services (including, without
limitation, research, development, marketing or sales) to any entity engaged in
competition with the Company or any of its affiliates in a Restricted Area, or
have a financial interest in any such entity; provided, however, that this
Section shall not prohibit an investment by the Executive not exceeding 1% of
the outstanding securities of a publicly-traded company;

        (b)  "Restricted Activities" shall mean:

        (i)    Engaging in the design, development, promotion, marketing,
distribution or sale of casino or gaming products of the type developed,
promoted, marketed, distributed and/or sold by the Company; and

        (ii)  Engaging in research, development, promotion, marketing,
distribution or selling of a product, process or service which can be
substituted for any product, process or service of the Company.

        (c)  For purposes of this Section 11(a), an entity is "in competition
with the Company" if it produces or distributes any product or performs any
service which can be substituted for any of the products of the Company, or
services performed by the Company.

        (d)  During the Term of Employment and the three (3) year period
following the termination thereof, the Executive shall not, without the prior
written consent of the Company, directly or indirectly, for any reason:

        (i)    approach, solicit or accept business from, or otherwise do
business or communicate in any way with, any customer of the Company or any
person who was a customer of the Company at any time during the twelve
(12) months preceding the date of termination of the Executive's employment with
the Company (except to the extent necessary solely to ascertain whether such
person or entity is or was a customer of the Company) in connection with any
Restricted Activity;

        (ii)  directly or indirectly influence any of the Company's employees to
terminate their employment with the Company or accept employment with any other
employee or solicit for employment, offer employment to or employ, whether for
the Executive's own account or the account of any other person or entity; or

        (iii)  materially interfere with any of the Company's business
relationships, including, without limitation, those with customers, suppliers,
consultants, attorneys, and other agents, whether or not evidenced by written or
oral agreements.

        As used in this Section 10, the "Company" shall include the Company and
each of its Affiliates.

12.COVENANTS TO PROTECT CONFIDENTIAL INFORMATION

        The Executive shall not, during the Term of Employment or anytime
thereafter, without prior written consent of the Company, divulge, publish or
otherwise disclose to any other person any Confidential Information regarding
the Company except in the course of carrying out the Executive's
responsibilities on behalf of the Company (e.g., providing information to the
Company's attorneys, accountants, bankers, etc. who reasonably need to know such
information) or if required to do so pursuant to the order of a court having
jurisdiction over the subject matter or a summons, subpoena or order in the
nature thereof of any legislative body (including any committee thereof and any
litigation or dispute resolution method against the Company related to or
arising out of this Agreement) or any governmental or administrative agency. As
used in this Section 11, the "Company" shall include the Company and each of its
affiliates.

13.INDEMNIFICATION

        (a)  The Company shall indemnify the Executive to the fullest extent
permitted by Nevada law in effect as of the date hereof against all costs,
expenses, liabilities and losses (including, without limitation, attorneys'
fees, judgments, fines, penalties, ERISA excise taxes and amounts paid in

6

--------------------------------------------------------------------------------


settlement) reasonably incurred by the Executive in connection with a
Proceeding. For the purposes of this Section 12, a "Proceeding" shall mean any
action, suit or proceeding by reason of the fact that the Executive is or was an
officer, director or employee, trustee or agent of any other entity at the
request of the company. The indemnification allowed by this section does not
include suits initiated by the Executive against the Company.

        (b)  The Company shall advance to the Executive all reasonable costs and
expenses incurred by the Executive in connection with a Proceeding within twenty
(20) after receipt by the Company of a written request for such advance. Such
request shall include an itemized list of the costs and expenses and an
agreement by the Executive to repay the amount of such advance if it is
determined by a court of competent jurisdiction that he is not entitled to be
indemnified by the Company against such costs and expenses, under Nevada law.

        (c)  The Company shall not settle any Proceeding or claim in any manner
which would impose on the Executive any penalty or limitation without the
Executive's prior written consent. Moreover, the Executive shall not settle any
proceeding subject to indemnification pursuant to this Section without the prior
written consent of the Company. Neither the Company nor the Executive will
unreasonably withhold its or the Executive's consent to any proposed settlement.

14.ASSIGNABILITY; BINDING NATURE

        This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors, heirs and assigns. No rights or
obligations under this Agreement may be assigned or transferred by the Executive
or the Company except that (a) such rights or obligations of the Company may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in the Agreement, either contractually or as
a matter of law, and (b) such obligations of the Company may be transferred by
the Executive by will or pursuant to the laws of descent or distribution. The
Company shall take all reasonable legal action necessary to effect such
assignment and assumption of the Company's liabilities, obligations and duties
under the Agreement in circumstances described in clause (a) of the preceding
sentence.

15.REPRESENTATION

        The Company and the Executive respectively represent and warrant to each
other that each respectively is fully authorized and empowered to enter into
this Agreement and that their entering into this Agreement and the performance
of their respective obligations under this Agreement will not violate any
agreement between the Company or the Executive respectively and any other
person, firm organization or any law or governmental regulation.

16.EFFECT OF TERMINATION

        Except as otherwise set forth in this Agreement, this Agreement shall
continue in effect upon and after the termination of Executive's employment for
any reason or the expiration of the Term of Employment to the extent necessary
for the enforcement of any of its provisions that apply subsequent to any such
termination or expiration.

17.ENTIRE AGREEMENT

        This Agreement contains the entire agreement between the Parties and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties.

18.AMENDMENT OR WAIVER

        This Agreement cannot be changed, modified or amended without the
consent in writing of both the Executive and the Company. No waiver by either
Party at any time of any breach by the other Party of any condition or provision
of the Agreement shall be deemed a waiver of a similar or

7

--------------------------------------------------------------------------------


dissimilar condition or provision at the same or at any prior or subsequent
time. Any waiver must be in writing and signed by the Executive or an authorized
officer of the Company, as the case may be.

19.SEVERABILITY

        In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law. If any
particular provision is prohibited by law in a particular jurisdiction, then the
Parties agree that such particular provision shall not be enforceable in that
jurisdiction only.

20.SURVIVORSHIP

        Except as otherwise set forth in this Agreement, the respective rights
and obligations of the Parties shall survive any termination of this Agreement
to the extent necessary to the intended preservation of such rights and
obligations.

21.GOVERNING LAW

        This Agreement shall be governed by and interpreted in accordance with
the laws of the State of Nevada without reference to principles of conflict of
law.

22.SETTLEMENT OF DISPUTES

        (a)  When Required.    If a dispute arises regarding the interpretation
of, arising out of, or related to this Agreement that cannot be resolved through
informal means, the parties hereto shall submit such dispute to mediation in
accordance with the Commercial Mediation Rules of the American Arbitration
Association if they can agree to do so, otherwise to formal arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association; provided, however that if the parties begin in mediation, any party
to the dispute may require arbitration at any time upon written notice in
accordance with the Commercial Arbitration Rules.

        (b)  Number of Arbitrators; Authority; Forum.    To the extent permitted
by applicable law, arbitration proceedings shall be conducted by one arbitrator
in Clark County, Nevada. Without limitation of his or her general authority, the
arbitrator shall have the right to order reasonable discovery in accordance with
the Nevada Rules of Civil Procedure. The final decision of the arbitrator shall
be binding and enforceable without further legal proceedings in court or
otherwise; provided, however, that any party may enter judgment upon the award
in any court of competent jurisdiction. The final decision arising from
arbitration shall be accompanied by a written opinion and decision, which shall
describe the rationale underlying the award and shall include findings of fact
and conclusions of law.

        (c)  Costs of Arbitration.    The parties to any mediation or
arbitration proceeding shall each bear their own attorneys' fees and shall share
the costs of the proceedings equally.

        (d)  Good Faith Participation.    All parties shall have a duty to
participate in mediation or arbitration proceedings in good faith and to pursue
the same in a timely manner.

        (e)  No Arbitration for Equitable Relief.    Notwithstanding any
provision of this section, the requirement to mediate or arbitrate disputes
shall not apply to any action for equitable relief with respect to this
Agreement or any matter it contemplates. The forum for any such action shall be
the appropriate court in Clark County, Nevada, and all parties agree to both
subject matter and in personam jurisdiction in that forum for such purpose. The
Executive expressly agrees that, in addition to any other rights or remedies
which the Company may have, the Company shall be entitled to injunctive and
other equitable relief to prevent a breach of Sections 10 and 11 by the
Executive including a temporary restraining order or temporary injunction from
any court of competent jurisdiction restraining any threatened or actual
violation, and the Executive consents to the entry of such an order and
injunction relief and waives the making of a bond or undertaking as a condition
for obtaining such relief.

8

--------------------------------------------------------------------------------


        (f)    Judgments.    Notwithstanding any provision of this section, the
parties consent to the jurisdiction of the appropriate court in Clark County,
Nevada, for the entry and enforcement of any judgment upon any arbitration award
rendered, and all parties agree to both subject matter and in personam
jurisdiction for such purposes.

23.NOTICES

        Any notice given to either Party shall be in writing and shall be deemed
to have been given when delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the Party
concerned at the address indicated below or to such changed address as such
Party may subsequently give notice of:

If to the Company or the Board of Directors:

Paul-Son Gaming Corporation
1700 South Industrial Road
Las Vegas, Nevada 89102
Attn: Chief Executive Officer

With a copy to:

CMS Bureau Francis Lefebvre—New York
712 Fifth Avenue, 29th Floor
New York, New York 10019
Attn: Carina Levintoff, Esq.

If to the Executive:

Eric P. Endy
8100 Moonstone Circle
Las Vegas, Nevada 89128

24.HEADINGS

        The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

25.COUNTERPARTS

        This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

26.TAXES

        The Compensation payable is stated in gross amounts and shall be subject
to such withholding taxes and other taxes as may be required by law.

        IN WITNESS WHEREOF, the undersigned have executed the Agreement as of
the date first written above.

"Company"   "Executive"         PAUL-SON GAMING CORPORATION,
a Nevada corporation  

--------------------------------------------------------------------------------

      Eric P. Endy         By:

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

            Its:

--------------------------------------------------------------------------------

           

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



EXECUTIVE EMPLOYMENT AGREEMENT
